Title: From John Adams to Timothy Pickering, 29 March 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy March 29. 1799

Mr Stodderts recommendation of Mr James Reid of New Hampshire to be Vice Consul at Canton, inclosed in your Letter of the 21. and returned in this, is sufficient for my satisfaction, provided you know of no other candidate of greater merit, or Superiour qualifications. You may therefore make out his Commission as soon as you please. I have the honor to be, Sir, your / most obedient

John Adams